The opinion of the court was delivered by
Ross, J.
This action is assumpsit for the recovery of the rent of the “ Priest lot.” It does not appear to have been controverted that the plaintiff hired the lot of the Baptist Society for *56the year 1881. He claimed to have sublet it for that year to the defendant. The defendant does not appear to have contravened that lie had the use of the lot that year, but he claimed that the plaintiff either surrendered the lot during the spring of that year to the society, and that the society relet the lot to James Miner, or that James Miner became the lessee for that year by novation, and that he hired of James Miner. It appeared that Miner first paid for the use of the lot that year in wood, and then the plaintiff paid for the use of it in money; that the society took the money paid by the plaintiff and paid it to Miner. The main contention, on the trial, was, whether the plaintiff or Miner was the lessee' of the society for that year. The society through one of its officers, Allen, first rented it to the plaintiff; then some of the other officers of the society, understanding from the plaintiff that he was willing to surrender the lease of the lot, rented it to Miner, and the rent was paid to the minister in wood by Miner. Afterwards the plaintiff paid the rent in money to Allen, through whom, acting for the society, he hired the lot. Allen and the other officers of the society, finding they had thus received rent twice, took the money paid by the plaintiff and had one of their number carry it to Miner and get him to take it. The plaintiff used Allen as a witness to show that the plaintiff hired the lot for that year, and that he paid the rent therefor in' the spring of 1882 to Allen. This was all that the plaintiff showed by Allen when first called. In cross examination the defendant was allowed to inquire of Mr. Allen whether he did not say to various persons that he received the rent from the plaintiff under protest, and also what was said between him and others, when the plaintiff was not present, about how the $20 was received and disposed of. Then the defendant was allowed, against the exception of the plaintiff, to show in detail what was said on these occasions by Allen and others, about the receipt and disposal of the money, to contradict Allen. The plaintiff gave no directions in regard to the disposal of the $20 which he paid for the rent of the lot, and could not be affected by what Allen or the others said on that subject without his knowledge. What was donewith the $20 and all that was said by Allen, or the *57others in regard to its disposal, except to show that the society for which Allen acted received and kept the money, was immaterial to any issue in the case, and the defendant could not lawfully contradict Allen, the plaintiff’s witness, in regard to this immaterial matter, although Allen was allowed to be examined on it by the defendant without objection by the plaintiff. The plaintiff not having introduced the subject in his examination in ■chief, the defendant made Allen his own witness on this point, and was bound by his answers. He could not be allowed to impeach Allen upon immaterial matter thus called out by him, both because he made Allen his own witness on'such matter, and because it was immaterial to any issue in the case. The plaintiff’s several exceptions to this class of testimony, which the defendant was allowed to introduce are sustained.
Several witnesses were also allowed to testify to what they had heard, and what was current in the church, against the plaintiff’s exception. It is too elementary to need the citation of authorities, that such testimony could not be received lawfully.
Against the plaintiff’s exception, the defendant was allowed to put in evidence the records of business meetings of the Baptist Society of April 1, 1882, in which it was stated that a brother reported that the Beecher lot could not be rented to Mr. Miner this year, and of June 3, 1882, at which Allen Reported, that lie had rented the lot to R. O. Castle. This was allowed to be introduced to show that Miner rented it in 1881, and Allen knew it. It is very evident that the records have no tendency to show any such fact against the plaintiff, who was not a member of the society, so far as is shown, nor present at the meetings. The records are entirely empty of any allusion or refer•ence to the person who rented the lot in 1881. The admission of these records was clearly erroneous.
There are other exceptions to the admission of evidence, and to the refusal of the court to charge as requested, relied upon, but which we need not consider, as what we have already considered reverses the judgment of the' cotirt below. .

The judgment of the Coimty Court is reversed and cause remanded for a new trial.